IMAX CORPORATION
Exhibit 10.32
SECOND AMENDING AGREEMENT
This Amendment to Employment Agreement dated as of May 14th, 2010 (the “Amending
Agreement”) is made between:
IMAX CORPORATION, a corporation incorporated under the laws of Canada
(hereinafter referred to as the “Company”),
and
JOSEPH SPARACIO, of the Town of Holmdel in the State of New Jersey
(the “Executive”),
WHEREAS, the Company wishes to enter into this Amending Agreement to amend and
extend the Employment Agreement dated as of May 14th, 2007 between the Company
and Executive as amended by the First Amending Agreement dated May 14th, 2009
(together, the “Agreement”), whereunder the Executive provides services to the
Company, and the Executive wishes to so continue such engagement, as on the same
terms and conditions as set out thereunder.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1. Section 1.3 of the Agreement shall be deleted and replaced with the
following:
“Section 1.3 Term of Employment. The Employee’s employment under this Agreement
commenced on the 14th day of May, 2007 (the “Commencement Date”) and shall
terminate on the earlier of (i) May 14, 2012, or (ii) the termination of the
Employee’s employment pursuant to this Agreement. The period commencing as of
the Commencement Date and ending on May 13, 2012 or such later date to which the
term of the Employee’s employment under this Agreement shall have been extended
is hereinafter referred to as the “Employment Term. The Company shall notify the
Executive at least six (6) months prior to the second anniversary of this
Amending agreement of its intentions with respect to renewing the Agreement.
2. Section 2.1 of the Agreement shall be deleted and replaced with the
following:
“Section 2.1 Base Salary. Effective May 14th, 2010, the Executive’s Base Salary
shall be US$ 385,000. Effective May 14th, 2011, the Executive’s Base Salary
shall be US$ 400,000.”
3. Section 4 (b) of the Agreement will be deleted and replaced with the
following:
(b) “Without Cause” means termination of the Executive’s employment by the
Company other than for Cause (as defined in Section 4.2), death or disability
(as set forth in Section 5) and shall also be deemed to include a change in the
principal place of employment of the Executive to a location outside of the
borough of Manhattan in New York City where the travel time from the Executive’s
home exceeds 1 hour.
4. Section 6 of the Agreement shall be deleted and replaced with the following:
Section 6 Mitigation. Subject to Section 7.1 and 7.2, and other than in the case
of a termination without cause following a Change of Control as defined in
Section 4.1.1, the Executive shall be required to mitigate the amount of any
payment provided for in Section 4.1.1 by seeking other employment or
remunerative activity reasonably comparable to his duties hereunder. The
Executive shall be required as a condition of any payment under Section 4.1.1
(other than the Termination Payment) promptly to disclose to the Company any
such mitigation compensation.

 



--------------------------------------------------------------------------------



 



Except as amended herein, all other terms of the Agreement shall remain in full
force, unamended.
IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this Amending Agreement on this 14th day of May, 2010.

                   IMAX CORPORATION
      By:      /s/ G. Mary Ruby         Name:   G. Mary Ruby        Title:  
Exec. VP Corporate Services, & Corporate Secretary              By:      /s/
Gary Moss         Name:   Gary Moss        Title:   Chief Operating Officer     

     
SIGNED, SEALED AND DELIVERED
  EXECUTIVE:
in the presence of:
   
 
   
          /s/ Lauren Russell
            /s/ Joe Sparacio
 
   
Witness Lauren Russell
  Joe Sparacio

 